Title: To John Adams from Thomas Jefferson, 17 August 1785
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris Aug. 17. 1785.
          
          I received yesterday your favor of the 7th. {this was 4. days later than} mr̃ Short’s of the {same date.} it {had evidently been opened. so we must} therefore consider {both govm̃ts as possessed of it’s contents.} I write you a line at this moment merely to inform you that {mr̃ Barclay is willing} to {go to treat with} the {Barbary states if we desire it} & that {this will} not {take him from any employment here.} it will {only retard his voiage to America. let me know your sentiments hereon.} the number 1672. is an error in the alphabetical side of the cypher. turn to the numerical side & in the 11th. column & 72d line you will see the number it should have been & what it was meant to signify. correct your alphabetical side accordingly if it is wrong as mine was. we are told this morning that the {Cardinal Prince} of {Roan} is {confined} to {his Chamber} under {Guard} for {reflection} on the {Queen. who was present} in {Counscil herself on his examination} the first {time She} was ever {there—} & the first {instance} of so {high an eclesiastical character} under actual {force} Adieu / Your friend & servt.
          
            Th: Jefferson
          
        